Citation Nr: 1519723	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  13-00 319A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in St. Cloud, Minnesota 



THE ISSUE

Entitlement to payment of unauthorized medical expenses incurred in connection with dental treatment provided to the Veteran, on November 12, 2012, by David A. Winegar, D.D.S.. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active service from November 1968 to August 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 determination issued by the St. Cloud, Minnesota HCS (Health Care System).


FINDINGS OF FACT

1. Prior authorization from VA for the private dental treatment rendered to the Veteran, on November 12, 2012, by David A. Winegar, D.D.S., was not obtained. 

2. Although in December 2012 a VA dentist conducted a clinical review and found that the dental care the Veteran received on November 12, 2012 was not a medical emergency and that a VA facility (St. Cloud) was feasibly available; the same dentist signed and wrote "approved for payment" on a dental claim form regarding the services rendered to the Veteran, on November 12, 2012, by David A. Winegar, D.D.S., for a resin composite S1, posterior, in the amount of $120.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, his claim for payment of unauthorized expenses in the amount of $120, for dental treatment rendered by Dr. Winegar, on November 12, 2012, is approved for payment.  38 U.S.C.A. §§ 1703, 1725, 1728, 5107 (West 2014); 38 C.F.R. §§ 17.120, 17.1000, 17.1002 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking entitlement to payment of expenses for unauthorized dental treatment he received by David A. Winegar, D.D.S. on November 12, 2012.  He contends that the day before he received the dental treatment it was Veteran's Day and he was unable to reach anyone at VA in order to obtain pre-authorization for the dental treatment.  He contends he sought treatment from a nearby private dentist, Dr. Winegar, because he had received prior VA-approved fee basis treatment from Dr. Winegar in the past.  

Review of the records shows that the St. Cloud HCS denied the Veteran's claim on the basis that the unauthorized non-VA dental treatment received was not emergent and that a VA medical facility could have been utilized.  

In a document titled "Unauthorized Non-VA Outpatient Care" a VA dentist conducted a clinical review of the Veteran's claim and found that the treatment rendered was not a medical emergency of such nature that delay would have been hazardous to life or health, and also found that a VA facility (St. Cloud) was available.  The VA dentist signed this document, essentially denying the Veteran's claim, on December 28, 2012.

Also on December 28, 2012, on a dental insurance claim, the same VA dentist as above wrote "approved for payment" and signed the dental claim form for the services rendered to the Veteran, on November 12, 2012, by David A. Winegar, D.D.S., for a resin composite S1, posterior, for a fee of $120.

When a Veteran receives treatment at a non-VA facility without prior authorization, there are two statutes that allow for him to be paid or reimbursed for the medical expenses incurred.  See 38 U.S.C.A. §§ 1725, 1728.  Application of either statute is generally dependent on whether the claimant has a service-connected disability.  In this case, because the Veteran is permanently and totally disabled as a result of a service-connected disability (PTSD).

Under 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120, VA may reimburse Veterans for unauthorized medical expenses incurred in non-VA facilities where:  (a) treatment was for (1) an adjudicated service-connected disability; (2) a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability; (3) any disability of a Veteran who is permanently and totally disabled as a result of a service-connected disability; (4) for any illness, injury or dental disability in the case of a veteran who is participating in a rehabilitation program under 38 U.S.C. Chapter 31; and (b) such treatment was rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and (c) VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical.  38 U.S.C.A. § 1728; 38 C.F.R. §§ 17.52, 17.120.

As noted above, the St. Cloud VA HCS found that the Veteran's situation on November 12, 2012, did not amount to an emergency condition and that he could have gone to regular VA facility (in St. Cloud) for treatment of his condition.  

For the reasons set forth below, the Board finds that payment is warranted for the dental treatment provided to the Veteran November 12, 2012.  In that regard, the Veteran has indicated that the dental treatment by Dr. Winegar was an emergency because his tooth was causing him to be unable to sleep, eat, or drink, and that the tooth was cutting his tongue and sharply rubbing against his cheek.  He also claims that the VA facility was in St. Cloud, over 100 miles away from his house.  

The determining factor for reimbursement purposes is not whether the Veteran in fact had an emergency condition, but whether the Veteran had a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  While the treatment ultimately rendered does not appear to be for an emergency, the Board finds that from the perspective of the Veteran, a prudent layperson may have reasonably believed that a dental emergency was taking place.  Thus, the Board finds the Veteran's contentions regarding the emergent nature of the dental treatment, as well as to whether VA facilities were feasibly available to be credible and compelling.  

Moreover, there is a conflict in the clinical review provided by the VA dentist who reviewed the claim in December 2012, in that the dentist found that the dental treatment was not a medical emergency and that a VA facility was available in St. Cloud, but then also signed a document approving the claim for payment.  Based on the foregoing, and giving the Veteran the benefit of any reasonable doubt and resolving all doubt in his favor, the Board finds that the Veteran is entitled to payment of $120.00 for the cost of dental treatment provided by Dr. Winegar on November 12, 2012; thus, his claim is granted.


ORDER

Entitlement to payment of unauthorized medical expenses in the amount of $120.00, incurred in connection with dental treatment provided on November 12, 2012, by David A. Winegar, D.D.S., is granted.





____________________________________________
GAYLE STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


